Name: Council Regulation (EEC) No 2646/82 of 30 September 1982 on the import system applicable in 1982 to products falling within subheading 07.06 A of the Common Customs Tariffu
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 82 Official Journal of the European Communities No L 279 /81 COUNCIL REGULATION (EEC) No 2646/82 of 30 September 1982 on the import system applicable in 1982 to products falling within subheading 07.06 A of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, of 6 % ad valorem vis-a-vis GATT Contracting Parties ; whereas , under the most-favoured nation clause , the Community must accord equal treatment to all third countries which are not members of GATT and which benefit from that clause, HAS ADOPTED THIS REGULATION : Article 1 In respect of the products falling within subheading 07.06 A of the Common Customs Tariff  manioc , arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes  the import levy, at a maximum of 6 % ad^ valorem, shall be limited to the quantities and non-member countries of origin as follows : (in tonnes) (a)  Indonesia 500 000  other GATT member countries 90 000  third countries other than Thailand and other than those referred to in the first and second indents 370 000 Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas, by its Decision 82/495/EEC (3), the Council approved a Cooperation Agreement between the Euro ­ pean Economic Community and the Kingdom of Thailand on manioc production, marketing and trade ; whereas the Agreement involves Thailand in an under ­ taking to limit its export of manioc to the Commu ­ nity ; Whereas the Council has adopted Decision 82/496/EEC (4) concerning the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Indonesia in its capacity as principal GATT supplier ; Whereas the Council has adopted Decision 82/497/EEC (*) concerning the conclusion of an Agreement in the form of an exchange of letters between the European Economic Community and the Federative Republic of Brazil in its capacity as initial GATT negotiator ; Whereas the Agreements with Indonesia and Brazil are the result of negotiations conducted in accordance with Article XXVII of GATT with a view to tempo ­ rarily suspending the tariff concession made by the Commission in respect of the import of products falling within subheading 07.06 A of the Common Customs Tariff ; Whereas the said Agreements allow the Community to suspend the concession in question ; Whereas the Community has undertaken to allow certain quantities of the products concerned to be imported under the levy which is fixed at a maximum Total 960 000 (b) Thailand : quantities flowing from the Cooperation Agreement between the European Economic Community and the Kingdom of Thailand . Article 2 Detailed rules for implementation of this Regulation shall be drawn up in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 (6). Article 3 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 January to 31 December 1982 . 2 . Any quantities imported between 1 January 1982 and the date of entry into force of this Regulation shall be counted against the quantities laid down in Article 1 . (') OJ No C 130, 20 . 5 . 1982, p . 6 . (2) Opinion delivered on 17 September 1982 (not yet pub ­ lished in the Official Journal). (') OJ No L 219, 28 . 7 . 1982, p . 52 . (4) OJ No L 219 , 28 . 7 . 1982, p . 56 . O OJ No L 219 , 28 . 7 . 1982, p . 58 . (6) OJ No L 281 , 1 . 11 . 1975, p . 1 . No L 279 /82 Official Journal of the European Communities 1 . 10 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1982. For the Council The President N. A. KOFOED